
	

115 HR 5892 : To establish an Advisory Committee on Opioids and the Workplace to advise the Secretary of Labor on actions the Department of Labor can take to address the impact of opioid abuse on the workplace.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5892
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To establish an Advisory Committee on Opioids and the Workplace to advise the Secretary of Labor on
			 actions the Department of Labor can take to address the impact of opioid
			 abuse on the workplace.
	
	
		1.Establishment of an Advisory Committee on Opioids and the Workplace
 (a)EstablishmentNot later than 90 days after enactment of this Act, the Secretary of Labor shall establish an Advisory Committee on Opioids and the Workplace (referred to in this Act as the Advisory Committee) to advise the Secretary on actions the Department of Labor can take to provide informational resources and best practices on how to appropriately address the impact of opioid abuse on the workplace and support workers abusing opioids.
			(b)Membership
 (1)CompositionThe Secretary of Labor shall appoint as members of the Advisory Committee 19 individuals with expertise in employment, workplace health programs, human resources, substance use disorder, and other relevant fields. The Advisory Committee shall be composed as follows:
 (A)Four of the members shall be individuals representative of employers or other organizations representing employers.
 (B)Four of the members shall be individuals representative of workers or other organizations representing workers, of which at least two must be representatives designated by labor organizations.
 (C)Three of the members shall be individuals representative of health benefit plans, employee assistance plan providers, workers’ compensation program administrators, and workplace safety and health professionals.
 (D)Eight of the members shall be individuals representative of substance abuse treatment and recovery experts, including medical doctors, licensed addiction therapists, and scientific and academic researchers, of which one individual may be a representative of a local or State government agency that oversees or coordinates programs that address substance use disorder.
 (2)ChairFrom the members appointed under paragraph (1), the Secretary of Labor shall appoint a chairperson. (3)TermsEach member of the Advisory Committee shall serve for a term of 3 years. A member appointed to fill a vacancy shall be appointed only for the remainder of such term.
 (4)QuorumA majority of members of the Advisory Committee shall constitute a quorum and action shall be taken only by a majority vote of the members.
 (5)VotingThe Advisory Committee shall establish voting procedures. (6)No compensationMembers of the Advisory Committee shall serve without compensation.
 (7)DisclosureEvery member of the Advisory Committee must disclose the entity, if applicable, that he or she is representing.
				(c)Duties
				(1)Advisement
 (A)In generalThe Advisory Committee established under subsection (a) shall advise the Secretary of Labor on actions the Department of Labor can take to provide informational resources and best practices on how to appropriately address the impact of opioid abuse on the workplace and support workers abusing opioids.
 (B)ConsiderationsIn providing such advice, the Advisory Committee shall take into account— (i)evidence-based and other employer substance abuse policies and best practices regarding opioid use or abuse, including benefits provided by employee assistance programs or other employer-provided benefits, programs, or resources;
 (ii)the effect of opioid use or abuse on the safety of the workplace as well as policies and procedures addressing workplace safety and health;
 (iii)the impact of opioid abuse on productivity and absenteeism, and assessments of model human resources policies that support workers abusing opioids, such as policies that facilitate seeking and receiving treatment and returning to work;
 (iv)the extent to which alternative pain management treatments other than opioids are or should be covered by employer-sponsored health plans;
 (v)the legal requirements protecting employee privacy and health information in the workplace, as well as the legal requirements related to nondiscrimination;
 (vi)potential interactions of opioid abuse with other substance use disorders; (vii)any additional benefits or resources available to an employee abusing opioids that promote retaining employment or reentering the workforce;
 (viii)evidence-based initiatives that engage employers, employees, and community leaders to promote early identification of opioid abuse, intervention, treatment, and recovery;
 (ix)workplace policies regarding opioid abuse that reduce stigmatization among fellow employees and management; and
 (x)the legal requirements of the Mental Health Parity and Addiction Equity Act and other laws related to health coverage of substance abuse and mental health services and medications.
 (2)ReportPrior to its termination as provided in subsection (j), the Advisory Committee shall issue a report to the Secretary of Labor and to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, detailing successful programs and policies involving workplace resources and benefits, including recommendations or examples of best practices for how employers can support and respond to employees impacted by opioid abuse.
 (d)MeetingsThe Advisory Committee shall meet at least twice a year at the call of the chairperson. (e)Staff supportThe Secretary of Labor shall make available staff necessary for the Advisory Committee to carry out its responsibilities.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act shall apply to the Advisory Committee established under this Act.
 (g)No appropriated fundsNo additional funds are authorized to be appropriated to carry out this Act. Expenses of the Advisory Committee shall be paid with funds otherwise appropriated to Departmental Management within the Department of Labor.
 (h)Ex officioThree nonvoting representatives from agencies within the Department of Health and Human Services whose responsibilities include opioid prescribing guidelines, workplace safety, and monitoring of substance abuse and prevention programs shall be appointed by the Secretary of Labor and designated as ex officio members.
 (i)AgendaThe Secretary of Labor or a representative of the Secretary shall consult with the Chair in establishing the agenda for Committee meetings.
 (j)TerminationThe Advisory Committee established under this Act shall terminate 3 years after the date of enactment of this Act.
			Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk.
